Citation Nr: 0518125	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-33 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of medical treatment 
rendered at St. Alphonsus Regional Medical Center from March 
22 to 23, 2002.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to information in the duplicate Medical 
Administration Service (MAS) folder, the veteran served on 
active duty from May 1967 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 determination of the VA Medical Center 
(VAMC) in Boise, Idaho.  

In March 2005, the Board remanded this matter to afford the 
veteran the opportunity to appear at a Board hearing, as he 
had requested.  In May 2005, the veteran testified before the 
undersigned at a videoconference hearing.  A transcript of 
that hearing is of record.  

As set forth in more detail below, another remand of this 
matter is required.  The appeal is remanded to the VAMC via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he is to provide and what part 
VA will attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In addition, VA has 
a duty to advise the veteran to submit any evidence in 
support of his claim which he has in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  A review of the record indicates that the veteran 
has not yet been provided with the required notification.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  After the actions requested above 
have been completed, the VAMC should 
again review the record considering all 
of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


